        Case 2:20-cv-00753-RJC Document 30 Filed 02/17/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF PENNSYLVANIA


BENJAMIN RAMEY, LOURDES BURGOS,                         Case No. 2:20-cv-00753-RJC
and TYLER THOMSON, on behalf of
themselves and all others similarly situated,

                             Plaintiff,

                     v.

THE PENNSYLVANIA STATE
UNIVERSITY,

                             Defendant.


                 DEFENDANT PENN STATE’S RESPONSE TO
         PLAINTIFFS’ THIRD NOTICE OF SUPPLEMENTAL AUTHORITY

James S. Urban (Pa. 82019)                      Leon F. DeJulius, Jr. (Pa. 90383)
JONES DAY                                       Aaron Healey (Pa. 310803)
500 Grant Street, Suite 4500                    JONES DAY
Pittsburgh, Pennsylvania 15219                  250 Vesey Street
Phone: (412) 391-3939                           New York, NY 10281
Fax: (412) 394-7959                             Phone: (212) 326-3939
Email: jsurban@jonesday.com                     Fax: (212) 755-7306
                                                Email: lfdejulius@jonesday.com
                                                Email: ahealey@jonesday.com

                                                Matthew A. Kairis
                                                (admitted pro hac vice)
                                                JONES DAY
                                                2727 N. Harwood Street, Suite 600
                                                Dallas, Texas 75201
                                                Phone: (214) 969-3605
                                                Fax: (214) 969-5100
                                                Email: makairis@jonesday.com

                                                Counsel for The Pennsylvania State
                                                University
           Case 2:20-cv-00753-RJC Document 30 Filed 02/17/21 Page 2 of 6




                                           RESPONSE

       In a case of déjà vu, Plaintiffs have filed a third Notice of Supplemental Authority, once

again pointing to inapposite, non-controlling decisions from various other jurisdictions. To

repeat: this litigation-by-constant-notice is pointless. Legal standards applicable to Plaintiffs’

suit in Pennsylvania do not change based on the number of distinct COVID-related lawsuits that

have been decided one way or the other. As with their past Notices, each of Plaintiffs’ cited

cases was decided based on legal principles inapplicable here. And at the same time, Plaintiffs

(again) conspicuously decline to mention the numerous cases—generally sharing greater

similarities with Plaintiffs’ lawsuit against Penn State—that have been dismissed.

       Once more, none of Plaintiffs’ newly-cited cases involved a controlling forum selection

clause in an express agreement between students and a university, and that alone fatally

undermines any potential relevance. Moreover, in all of these cases except for two, courts relied

on allegations of the contents of course catalogs and other one-sided university materials as

potential elements to a contract—contrary to Pennsylvania law. See Chong v. Northeastern

Univ., No. 20-cv-10844, 2020 U.S. Dist. LEXIS 233923, at *7 (D. Mass. Dec. 14, 2020);

Bergeron v. Rochester Inst. of Tech. No. 20-cv-6283, at *13 (W.D. N.Y. Dec. 18, 2020);1 Doe v.

Bradley Univ., No. 20-cv-1264, 2020 U.S. Dist. LEXIS 240698, at *7 (C.D. Ill. Dec. 22, 2020);

Bahrani v. Northeastern Univ., No. 20-cv-753, 2020 WL 7774292, at *2 (D. Mass. Dec. 30,

2020); In re: Boston Univ. COVID-19 Refund Litig., No. 20-cv-10827, Memorandum and Order,

at 6–7 (D. Mass. Jan. 7, 2021) (also noting that the court “has not yet seen the documents

relevant to” “billing and course registration,” which might undercut plaintiff’s allegations); Hiatt



       1
         Also noteworthy is that in Bergeron, the court held that a parent lacked standing to sue
on behalf of her non-minor child. 20-cv-6283, at *7.

                                                  1
          Case 2:20-cv-00753-RJC Document 30 Filed 02/17/21 Page 3 of 6




v. Brigham Young Univ., 2021 U.S. Dist. LEXIS 3269, No. 20-cv-00100, Opinion and Order, at

*7–8 (D. Utah Jan. 7, 2021); McCarthy v. Loyola Marymount Univ., No. 20-cv-04668, Opinion

and Order, at *6 (C.D. Cal. Jan. 8, 2021); Rhodes v. Embry-Riddle Aeronautical Univ., Inc., 2021

U.S. Dist. LEXIS 8047, No. 20-cv-927, Opinion and Order, at *9 (M.D. Fla. Jan. 14, 2021);

Grant v. Chapman Univ., No. 30-2020-01146699, Order, at *7 (Cal. Super. Ct. January 22,

2021). In the two remaining cases, there is little, if anything, to connect the allegations and court

orders to this case. See Garland v. Western Michigan Univ.,, No. 20-000063-MK, at *8 (Mich.

Ct. Cl. Jan. 6, 2021) (rejecting defendant’s argument that there was no contract); Verdini v.

District Bd. of Trustees of Miami-Dade College, No. 2020-17924-CA-44, Opinion and Order

(Fla. 11th Cir. Ct. Feb. 1, 2021) (challenging only payments of fees and providing express

contract for each fee detailing specific promises for each fee).

       On the other hand, Plaintiffs ignore numerous court decisions—including three recent

cases where Plaintiffs’ counsel, Bursor & Fisher, was on the losing side—that dismissed nearly

identical claims, for many of the same reasons that Penn State has urged this Court to dismiss

Plaintiffs’ case. For instance, in Lindner v. Occidental College, No. 20-cv-8481, 2020 WL

7350212 (C.D. Cal. Dec 11, 2020) (Exhibit 1), the court held that a parent lacked standing to sue

on behalf of a non-minor child; that a claim that remote education was “sub-par” was a non-

justiciable educational malpractice claim; that a mere generalized expectation of on-campus

learning was insufficient to create a specific contractual promise; and that plaintiff could not

maintain a claim for unjust enrichment because the relationship was undisputedly governed by a

contract. Id. at *5-10; see also, e.g., Hassan v. Fordham Univ., No. 20-cv-3265, 2021 WL

293255 (S.D.N.Y. Jan. 1, 2021) (Exhibit 2) (dismissing complaint because plaintiffs identified

no specific promise of on-campus instruction and nothing “tortious or fraudulent” to support an



                                                  2
          Case 2:20-cv-00753-RJC Document 30 Filed 02/17/21 Page 4 of 6




unjust enrichment claim); Gociman v. Loyola Univ. of Chicago, No. 20-cv-3116, 2021 WL

243573 (N.D. Ill. Jan. 1, 20210) (Exhibit 3) (dismissing contract claim because alleged

references in course materials were insufficient to create a specific promise of in-person

education, and dismissing unjust enrichment claim because the parties’ relationship was

governed by a contract); Mitelberg v. Stevens Institute of Tech., No. 20-cv-5748, Order (D.N.J.

Jan. 22, 2021) (Exhibit 4) (dismissing complaint because parent lacked standing to sue on behalf

of child); Simmons v. Bd. of Trs. of N. Mich. Univ., No. 20-000083-MK, Opinion (Mich. Ct. Cl.

Dec. 7, 2020) (Exhibit 5) (dismissing contract claim where plaintiff identified no specific

promise of in-person education in any written materials, and dismissing unjust enrichment claim

because there was a contract between the parties).

       To the extent non-binding, out-of-circuit cases are relevant, they establish that this Court

should dismiss Plaintiffs’ complaint. Where courts rely on course catalogues, marketing

materials, and similar one-sided communications as implied contractual promises, the case law to

date indicates that they often decline to dismiss. But those are not appropriate materials for

consideration in Pennsylvania. Cohn v. Pennsylvania State Univ., No. 19-2857, 2020 WL

2770684 (E.D. Pa. May 28, 2020). Where courts do not rely on such materials (and even, often,

when they do), they dismiss the complaint. And that is on top of the fact that in the present case,

there is an identifiable, express contract: the Student Financial Responsibility Agreement.

Further still, that Agreement also includes a binding forum selection clause that independently

requires dismissal of Plaintiffs’ claims. Plaintiffs’ authorities thus do nothing to detract from

Penn State’s Motion to Dismiss, which the Court should grant in full.




                                                  3
         Case 2:20-cv-00753-RJC Document 30 Filed 02/17/21 Page 5 of 6




Dated:   February 17, 2021                     Respectfully submitted,
                                               /s/ Aaron Healey
                                               Leon F. DeJulius, Jr. (Pa. 90383)
                                               Aaron Healey (Pa. 310803)
                                               JONES DAY
                                               250 Vesey Street
                                               New York, NY 10281
                                               Phone: (212) 326-3939
                                               Fax: (212) 755-7306
                                               Email: lfdejulius@jonesday.com
                                               Email: ahealey@jonesday.com

                                               James S. Urban (Pa. 82019)
                                               JONES DAY
                                               500 Grant Street, Suite 4500
                                               Pittsburgh, Pennsylvania 15219
                                               Phone: (412) 391-3939
                                               Fax: (412) 394-7959
                                               Email: jsurban@jonesday.com

                                               Matthew A. Kairis
                                               (admitted pro hac vice)
                                               JONES DAY
                                               2727 N. Harwood Street, Suite 600
                                               Dallas, Texas 75201
                                               Phone: (214) 969-3605
                                               Fax: (214) 969-5100
                                               Email: makairis@jonesday.com

                                               Counsel for The Pennsylvania State
                                               University




                                       4
          Case 2:20-cv-00753-RJC Document 30 Filed 02/17/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Response to Plaintiffs’ Third Notice of Supplemental

Authority was filed on February 17, 2021, via the Court’s electronic filing system, which will

deliver copies of the filings to counsel of record.

                                                            /s/ Aaron Healey

                                                            Aaron Healey




                                                  5
